Citation Nr: 1720966	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel

INTRODUCTION

The Veteran served on active service in the United States Navy from October 1963 to July 1965 with service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In February 2016, the Board remanded the appeal.


FINDINGS OF FACT

1.  A September 2016 rating decision increased the evaluation assigned to PTSD to 70 percent and awarded a total disability rating based on individual unemployability (TDIU) due to PTSD, both effective from December 2, 2009.  

2.  The Veteran has clearly expressed his intent to limit his appeal to entitlement to a rating of 70 percent for PTSD.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim for an increased rating for PTSD, and the appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Here, in a September 2016 rating decision, the Veteran was awarded a 70 percent rating for PTSD and a TDIU in relation to PTSD, both effective from December 2, 2009.  The Veteran and his representative have clearly expressed an intent to limit the appeal regarding the rating assigned to his PTSD to 70 percent.  See December 2012 VA Form 9 ("I believe my PTSD should be 70 percent"); see also March 2017 Informal Hearing Presentation ("We therefore ask that the Veteran's evaluation for PTSD . . . be increased to 70 percent.").  Accordingly, as the requested 70 percent rating has been awarded over the entirety of the appeal period, the Veteran's appeal as to this matter has been rendered moot, and there is no case or controversy to be resolved.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Therefore, the appeal is dismissed.  38 U.S.C.A. §7105(d)(5); 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


